DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a tip” as claimed in claims 4, 5, 8, 9 and further described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caletka et al. (US PG. Pub. 2004/0099936) in view of Iwakoshi et al. (US PG. Pub. 2014/0057080).

Regarding claim 1 – Caletka teaches a ceramic electronic component (figs. 2 & 4-5) comprising: a component body (20) including a ceramic layer ([paragraph 0027] Caletka states, “The board 20 is made of an insulative non-wettable material, i.e., ceramic”); at least one terminal electrode (22 [paragraph 0033] Caletka states, “conductive pads 16, 22”) provided on one main surface of the component body (20); and at least one insulating covering layer (fig. 4, 28 [paragraph 0028] Caletka states, “masks 26, 28 have elongated non-circular, oblong, oval, or elliptical openings 30”) each provided across the ceramic layer (20) and the at least one terminal electrode (22) to separately (figure 4 shows a 5X5 terminal electrode structure , each terminal electrode is “separately” partially covered by the at least one insulating covering layer 28; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (22 [paragraph 0028] Caletka states, “In regions 44, the conductive pads 16, 22 are partially covered or "captured" by the masks 26, 28”), wherein when viewed in plan view from one main surface of the component body (“plan view” shown in figures 4-5), each one of the at least one insulating covering layer (28) intersects with each one of the at least one terminal electrode (22) at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating covering layer.
 	Caletka does not teach wherein a bottom surface of the insulating covering layer is tapered towards a top surface of the terminal electrode.
 	Iwakoshi teaches a ceramic electronic component (figs. 1 & 6 [title] Iwakoshi states, “Ceramic Electronic Component”) having an insulating covering layer (11 [paragraph 0056] Iwakoshi states, “insulating coating layer 11”) and a terminal electrode (7 [paragraph 0056] Iwakoshi states, “external terminal electrode 7”), wherein a bottom surface of the insulating covering layer (11) is tapered towards a top surface of the terminal electrode (7; claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating cover layer covering only a portion of the terminal electrode at two intersections having non-perpendicular angles as taught by Caletka with the bottom surface of the insulating covering layer tapering towards a top surface of the terminal electrode as taught by Iwakoshi because Iwakoshi states, “it is possible to increase the adhesiveness between the peripheral portion 8 and the screen printing plate for printing the coating layer 11. Therefore, it is possible to make bleeding less likely to occur during screen printing of the coating layer 11.” [paragraph 0095]. The “tapered” feature will increase the surface area between the interface of the terminal electrode and the insulating covering layer and will therefore improve adhesion between the two.
 	

    PNG
    media_image1.png
    849
    841
    media_image1.png
    Greyscale

Regarding claim 2 – Caletka in view of Iwakoshi teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Caletka; fig. 4, 20), the insulating covering layer (28) intersects with the terminal electrode (22) so that an angle between the insulating covering layer (28) and the terminal electrode (22) is an acute angle at the intersection (claimed structure shown in in annotated figure 5 above).

Regarding claim 3 – Caletka in view of Iwakoshi teach the ceramic electronic component according to claim 2, wherein the insulating covering layer (Caletka; fig. 4, 28) has a curved shape towards the intersection (annotated figure 5 above shows the covering layer 28 having a curved shape “towards the intersection”).

 	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG. Pub. 2016/0014892) in view of Iwakoshi  et al. (US PG. Pub. 2014/0057080) and further in view of Sawairi et al. (US Patent 4164778).

Regarding claim 1 – Nakamura teaches a ceramic electronic component (figs. 1 [title] Nakamura states, “Insulating ceramic paste, ceramic electronic component, and method for producing the same”) comprising: a component body (2 [paragraph 0035] Nakamura states, “ceramic multilayer substrate 2”) including a ceramic layer (top ceramic layer similar to outer-layer ceramic green sheet 30 shown in figure 6C); at least one terminal electrode (4 [paragraph 0033] Nakamura states, “terminal electrodes 4 and 5”) provided on one main surface of the component body (2); and at least one insulating covering layer (fig. 1, 6 [paragraph 0035] Nakamura states, “insulating ceramic film 6”)  each provided across the ceramic layer (top ceramic layer of the component body 2) and the at least one terminal electrode (4) to separately (figure 1 shows a terminal electrode 4, each terminal electrode 4 is “separately” partially covered by the at least one insulating covering layer 6; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 1).
 	Nakamura fails to teach wherein when viewed in plan view from one main surface of the component body, each one of the at least one insulating covering layer intersects with each one of the at least one terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating cover layer, and wherein a bottom surface of the insulating covering layer is tapered towards a top surface of the terminal electrode.
 	Sawairi teaches an electronic component (figs. 20-21 [title] Sawairi states, “Printed Circuit Board”) at least one insulating covering layer (16” [column 7 lines 29-30] Sawairi states, “solder resist layers 16” each having a substantially V-shaped cutout 16”a”) each provided across the at least one terminal electrode (13a [column 7 line 32-33] Sawairi states, “round portions 13a of the electroconductive layers 13”) to separately cover a part (see fig. 20), instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 20), wherein when viewed in plan view from one main surface of the component body ([column 1 line 58] Sawairi states, “printed circuit board 14”), each one of the at least one insulating covering layer (16”) intersects with each one of the at least one terminal electrode (13a) at a non-perpendicular angle at at least two intersections (V-shaped intersection) of the insulating covering layer (16”) and the terminal electrode (13a) not covered with the insulating cover layer (figure 20 shows the V-shaped cutout creating an angle that is non-perpendicular at two intersections).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component with at least one insulating covering layer partially covering at least one terminal electrode as taught by Nakamura with the insulating covering layer separately covering a part of at least one terminal electrode at two non-perpendicular angles as taught by Sawairi because Sawairi states regarding this structure, “The printed circuit board with the wireless component thereon as shown in FIGS. 20 and 21 can exhibit its characteristic similar to that shown in FIGS. 13 and 14 …if the soldering is effected in the manner described above, the wireless component 10 can retain its strength until the time the printed circuit board 14 is broken, for example, as deformed about 9 mm. Therefore, it is clear that the printed circuit board with the wireless component thereon according to the present invention can advantageously withstand any external load which may be applied thereto during the installation thereof in into a cabinet” [column 7 & 6 lines 41-44 & 62-68].
 	Iwakoshi teaches a ceramic electronic component (figs. 1 & 6 [title] Iwakoshi states, “Ceramic Electronic Component”) having an insulating covering layer (11 [paragraph 0056] Iwakoshi states, “insulating coating layer 11”) and a terminal electrode (7 [paragraph 0056] Iwakoshi states, “external terminal electrode 7”), wherein a bottom surface of the insulating covering layer (11) is tapered towards a top surface of the terminal electrode (7; claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating cover layer covering only a portion of the terminal electrode at two intersections having non-perpendicular angles as taught by Nakamura in view of Sawairi with the bottom surface of the insulating covering layer tapering towards a top surface of the terminal electrode as taught by Iwakoshi because Iwakoshi states, “it is possible to increase the adhesiveness between the peripheral portion 8 and the screen printing plate for printing the coating layer 11. Therefore, it is possible to make bleeding less likely to occur during screen printing of the coating layer 11.” [paragraph 0095]. The “tapered” feature will increase the surface area between the interface of the terminal electrode and the insulating covering layer and will therefore improve adhesion between the two.

Claims 1-2, 4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Reiss et al. (US PG. Pub. 2005/0098611) and further in view of Sawairi et al. (US Patent 4164778).

Regarding claim 1 – Nakamura teaches a ceramic electronic component (figs. 1 [title] Nakamura states, “Insulating ceramic paste, ceramic electronic component, and method for producing the same”) comprising: a component body (2 [paragraph 0035] Nakamura states, “ceramic multilayer substrate 2”) including a ceramic layer (top ceramic layer similar to outer-layer ceramic green sheet 30 shown in figure 6C); at least one terminal electrode (4 [paragraph 0033] Nakamura states, “terminal electrodes 4 and 5”) provided on one main surface of the component body (2); and at least one insulating covering layer (fig. 1, 6 [paragraph 0035] Nakamura states, “insulating ceramic film 6”)  each provided across the ceramic layer (top ceramic layer of the component body 2) and the at least one terminal electrode (4) to separately (figure 1 shows a terminal electrode 4, each terminal electrode 4 is “separately” partially covered by the at least one insulating covering layer 6; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 1).
 	Nakamura fails to teach wherein when viewed in plan view from one main surface of the component body, each one of the at least one insulating covering layer intersects with each one of the at least one terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating cover layer, and wherein a bottom surface of the insulating covering layer is tapered towards a top surface of the terminal electrode.
 	Reiss teaches a component body (figs. 2-3, 1 [paragraph 0052] Reiss states, “substrate 1”) and at least one insulating covering layer (3 [paragraph 0052] Reiss states, “soldering resist mask 3”) wherein when viewed in plan view from one main surface of the component body (“plan view” shown in figure 3), each one of the at least one insulating covering layer (3) intersects with each one of the at least one terminal electrode (2 [paragraph 0053] Reiss states, “soldering pad 2”) at a non-perpendicular angle at at least two intersections (see intersections shown in annotated figure 3 below) of the insulating covering layer (3) and the terminal electrode (2) not covered with the insulating cover layer.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having a component body with a ceramic layer and at least one insulating covering layer provided across the ceramic layer and a terminal electrode to cover only a part of the terminal electrode as taught by Nakamura with the at least one insulating covering layer intersects with the terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode as taught by Reiss because Reiss states regarding this structure, “Owing to the clip-like form, the side area of the soldering pad simultaneously participates in the formation of the soldering connection, which increases the adhesion of the soldering ball on the soldering pad and improves the uptake of lateral stresses.” [paragraph 0018].
 	Iwakoshi teaches a ceramic electronic component (figs. 1 & 6 [title] Iwakoshi states, “Ceramic Electronic Component”) having an insulating covering layer (11 [paragraph 0056] Iwakoshi states, “insulating coating layer 11”) and a terminal electrode (7 [paragraph 0056] Iwakoshi states, “external terminal electrode 7”), wherein a bottom surface of the insulating covering layer (11) is tapered towards a top surface of the terminal electrode (7; claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating cover layer covering only a portion of the terminal electrode at two intersections having non-perpendicular angles as taught by Nakamura in view of Reiss with the bottom surface of the insulating covering layer tapering towards a top surface of the terminal electrode as taught by Iwakoshi because Iwakoshi states, “it is possible to increase the adhesiveness between the peripheral portion 8 and the screen printing plate for printing the coating layer 11. Therefore, it is possible to make bleeding less likely to occur during screen printing of the coating layer 11.” [paragraph 0095]. The “tapered” feature will increase the surface area between the interface of the terminal electrode and the insulating covering layer and will therefore improve adhesion between the two.


    PNG
    media_image2.png
    766
    843
    media_image2.png
    Greyscale

Regarding claim 2 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), the insulating covering layer (6) intersects with the terminal electrode (4) so that an angle between the insulating covering layer (6) and the terminal electrode (4) is an acute angle at the intersection (claimed structure shown in in annotated figure 1 below).

    PNG
    media_image3.png
    494
    522
    media_image3.png
    Greyscale

Regarding claim 4 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 6 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 1, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Regarding claim 7 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), the insulating covering layer (6) intersects with the terminal electrode (4) so that an angle between the insulating covering layer and the terminal electrode is an obtuse angle at the intersection (claimed structure shown in annotated figure 1 show below).

    PNG
    media_image4.png
    499
    545
    media_image4.png
    Greyscale

Regarding claim 8 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 2, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 10 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 2, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Regarding claim 12 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 4, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Claims 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Reiss et al. and Iwakoshi et al. as applied to claim 2 above, and further in view of DiStefano et al. (US Patent 6324754).

Regarding claim 3 – Nakamura in view of Reiss and Iwakoshi teach the ceramic electronic component according to claim 2, but fails to teach wherein the insulating covering layer has a curved shape towards the intersection.
 	DiStefano teaches a ceramic electronic component (fig. 1) having an insulating covering layer (32 [column 6 line 36] DiStefano states, “dielectric solder mask layer 32”) provided across the ceramic layer (12 [column 6 lines 1-2] DiStefano states, “a top dielectric layer 12 formed from a conventional dielectric material such as a polyimide or other polymer, glass or ceramic”) and the terminal electrode (24 [column 8 lines 17-18] DiStefano states, “conductive, solder wettable strips or line segments 22, 24 and 26”) to cover a part, instead of an entire circumference, of a peripheral edge portion of the terminal electrode (24; claimed structure shown in figure 1), wherein the insulating covering layer (32) has a curved shape (see circular shape of the covering layer 32 shown in figure 1) towards the intersection (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating covering layer covering a partial part of the terminal electrode as taught by Nakamura in view of Reiss and Iwakoshi with the insulating covering layer having a curved shape towards the intersection with the terminal electrode as taught by DiStefano because DiStefano states, “The non-wettable areas on the pad confine the solder and avoid the need for a separate solder mask… the assembly which results when a solid core solder ball is reflowed on such a pad tends to have the solid core in the desired position, resting directly on the pad with little or no solder intervening between the core and the pad, and with the core well centered on the pad” [Abstract & column 3 lines 24-28]. The circular “curved shape” helps in positioning a connection element to the terminal electrode.

Regarding claim 9 – Nakamura in view of Reiss, Iwakoshi and DiStefano teach the ceramic electronic component according to claim 3, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 11 – Nakamura in view of Reiss, Iwakoshi and DiStefano teach the ceramic electronic component according to claim 3, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the insulating covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847